Exhibit 10.14

Amendment to

Limited Liability Company Agreement

of Gulfstream Natural Gas System, L.L.C.

This Amendment to Limited Liability Company Agreement of Gulfstream Natural Gas
System, L.L.C. (this “Amendment”) is entered into as of March 22, 2010, by
Spectra Energy Southeast Pipeline Corporation (“SESP”), WGP Gulfstream Pipeline
Company, L.L.C. (“WGPG”), Spectra Energy Partners, LP (“SEP”), and Williams
Partners Operating LLC (“WPO”).

Recitals

SESP, WGPG, SEP and WPO are the Members of Gulfstream Natural Gas System,
L.L.C., a Delaware limited liability company (the “Company”), which is governed
by that certain Second Amended and Restated Limited Liability Company Agreement
of Gulfstream Natural Gas System, L.L.C. dated as of February 28, 2007 (as
amended, the “Agreement”).

SESP, WGPG. SEP and WPO own a 25.50%, 25.50%, 24.50% and 24.50% Membership
Interest in the Company, respectively, and desire to obtain and maintain the
property, onshore business interruption and second tier excess liability
insurance coverages on behalf of the Company in proportion to each Member’s
Membership Interest in the Company.

SESP, WGPG. SEP and WPO desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW THEREFORE, SESP, WGPG, SEP and WPO agree as follows:

1. Any capitalized term used but not defined in this Amendment shall have the
meaning ascribed to such term in the Agreement.

2. The Parties hereby agree to amend the Agreement by adding the following new
provisions as Section 6.06:

“6.06 Insurance Coverage. If any Member is an Affiliate of another Member
(i) such affiliated Members shall comply with this Section 6.06 by one such
affiliated Member, or a parent company of all such affiliated Members, providing
the Proportionate Property Coverage and Proportionate Excess Liability Coverage
on behalf of all such affiliated Members, and (ii) solely for the purposes of
this Section 6.06, the references to “Member” shall be deemed to include all
such affiliated Members and references to a Member’s Sharing Ratio shall be
deemed to be the aggregate Sharing Ratios of all such affiliated Members.

(a) Property Coverage. Commencing as of May 1, 2009, unless otherwise directed
by the Management Committee, each Member shall procure and maintain, for and on
behalf of Company, (i) operational property insurance coverage covering physical
loss or damage, including but not limited to mechanical breakdown, for the
Company’s onshore and offshore property (excluding onshore pipelines) on an “all
risk” policy form and at levels agreed upon annually by the Management
Committee; and (ii) business interruption coverage on an actual loss sustained
basis for the Company’s onshore Facilities (the “Property Coverage”). The
Property Coverage will be procured by each Member in proportion to its Sharing
Ratio (“Proportionate Property Coverage”). In the event of a change in any
Member’s Sharing Ratio in the Company, such Member’s Proportionate Property
Coverage shall adjust in accordance with such change in Sharing Ratio so that a
Member’s Proportionate Property Coverage is at all times equal to such Member’s
Sharing Ratio in the Company.



--------------------------------------------------------------------------------

(b) Second Tier Excess Liability Coverage. Commencing as of May 1, 2009, each
Member shall procure and maintain, for and on behalf of Company, excess or
umbrella liability insurance with a retroactive date of February 1, 2001 if the
policy form is “claims made”, or covering occurrences on or after February 1,
2001 if the policy form is an “occurrence” basis. Coverage must be on a
following form basis if commercially available, as determined by such Member in
its sole discretion, and providing coverage limits in excess of the limits of
the liability insurance maintained by the Company. The per occurrence and annual
aggregate limits of such second tier excess or umbrella liability coverage shall
be $300,000,000 (the “Second Tier Excess Liability Coverage”). The Second Tier
Excess Liability Coverage will be procured and maintained by each Member in
proportion to its Sharing Ratio (“Proportionate Excess Liability Coverage”). In
the event of a change in any Member’s Sharing Ratio in the Company, such
Member’s Proportionate Excess Liability Coverage shall adjust in accordance with
such change in Sharing Ratio so that a Member’s Proportionate Excess Liability
Coverage is at all times equal to such Member’s Sharing Ratio in the Company.
Each Member shall cause its Second Tier Excess Liability Carrier (as defined
herein in Section 6.06(i)(ii)) to endorse its Proportionate Excess Liability
Coverage to name the Company as an insured and the other Members as additional
insureds in respect of their respective Membership Interest in the Company. A
Member shall not cancel or make any material change in its Proportionate Excess
Liability Coverage that would diminish such coverage without providing the other
Member(s) prior written notice of any such cancelation or change.

(c) Blanket Coverage. Each Member may, at its election, obtain its Proportionate
Property Coverage and/or Proportionate Excess Liability Coverage under an
insurance policy that insures other operations, businesses, properties or
liabilities of such Member or its Affiliates; provided, the Proportionate
Property Coverage and the Proportionate Excess Liability Coverage shall be
placed with insurers that on the effective or renewal date have an AM Best
rating of not less than A- VII, or similar rating with another rating agency if
such insurers do not have an AM Best rating, or otherwise placed pursuant to
Section 6.06(e) below.

(d) Form of Property Coverage. Because each Member’s Proportionate Property
Coverage may be insured by different insurers, and because of the potential for
variations in policy forms, each Member agrees as follows:

(i) Each Member shall cause its respective insurers to (I) endorse the
Proportionate Property Coverage to name the Company as an insured, (II) name the
Company as loss payee or pay directly to the Company loss payments in respect to
Company’s property, and (III) waive its right of subrogation as to all Members
of the Company and their Affiliates. All amounts payable under any Proportionate
Property Coverage shall be payable directly to the Company.

(ii) No Member shall cancel or make any material change in its Proportionate
Property Coverage that would diminish such coverage without providing the other
Member(s) prior written notice of any such cancelation or change.

(e) Captives.

(i) Each Member may, at its election, obtain up to the first $50,000,000 of its
Proportionate Property Coverage under an insurance policy placed with a captive,
affiliate insurance company. Any such insurance placed with a captive, affiliate
insurance company of a Member shall be subject to Sections 6.06(d)(i) and
6.06(d)(ii) above.

(ii) Each Member may, at its election, obtain up to the first $50,000,000 of its
Proportionate Excess Liability Coverage under an insurance policy placed with a
captive, affiliate insurance company. Any such insurance placed with a captive,
affiliate insurance company of a Member shall be subject to Section 6.06(b)
above.

(f) Certification. Unless waived in writing by the Management Committee, no
later than May 31 of each year or within thirty (30) days after the renewal of
any such insurance coverage, as applicable, each Member shall provide to the
other Members and the Company certificates of insurance or other written
confirmations in customary form confirming its Proportionate Property Coverage
and its Proportionate

 

2



--------------------------------------------------------------------------------

Excess Liability Coverage in accordance with this Section 6.06. Any failure by a
Member to object to a Member’s failure to furnish any such certificate or to
object to any defect in any such certificate shall not be deemed a waiver of
such Member’s obligation to furnish such a certificate and to provide
Proportionate Property Coverage and Proportionate Excess Liability Coverage as
provided for in this Section 6.06.

(g) Premiums. Any premiums or amounts due in connection with, or that are
attributable to, the Proportionate Property Coverage or Proportionate Excess
Liability Coverage obtained by each Member shall be borne and paid by such
Member, subject to reimbursement of such amounts by the Company, in equal
amounts to all Members in proportion to their respective Sharing Ratios, as
approved by the Management Committee in the Company’s operating budget(s) or as
otherwise directed by the Management Committee.

(h) Claim for Property Loss or Damage.

(i) In the event of actual loss or damage to the Company’s property or any
incident reasonably anticipated to give rise to a claim for loss or damage to
the Company’s property, the Company shall promptly provide written notice to the
Members of such loss, damage or incident. The Members, upon receipt of such
written notice from the Company, shall take all actions necessary to provide
proper and timely notification to their respective Proportionate Property
Coverage insurers of such loss, damage or incident. Each Member shall be
responsible for the preparation, submittal and negotiation of all claims against
its respective Proportionate Property Coverage related to any loss, damage or
incident involving the Company’s property. The Members each agree to use all
reasonable efforts to cooperate with each other in the preparation, submittal
and negotiation of all such claims by the Members, including, but not limited
to, the assignment of adjusters and the provision and exchange of information
related to any loss, damage or incident involving the Company’s property.

(ii) With respect to each Property Occurrence (defined below) giving rise to a
Covered Property Loss (defined below), all Members shall pursuant to
Section 6.06(h)(i) submit a claim(s) for coverage in an amount equal to such
Member’s Sharing Ratio multiplied by such Covered Property Loss (but not in
excess of the limits under such Proportionate Property Coverage).

(i) Claim for Excess Liability Loss. With respect to each claim that is covered
by and exceeds the liability insurance maintained by the Company referenced in
Section 6.06(b) above, the Members agree as follows with respect to such excess
covered claim (a “Second Tier Excess Liability Loss”):

(i) For any such Second Tier Excess Liability Loss, each Member shall pursuant
to Section 6.06(i)(ii) submit a claim(s) for coverage in an amount equal to the
respective Member’s Sharing Ratio multiplied by such Second Tier Excess
Liability Loss (but not in excess of the limits under such Proportionate Excess
Liability Coverage).

(ii) As to each Second Tier Excess Liability Loss, each Member shall take all
actions necessary to provide proper and timely notification of such Second Tier
Excess Liability Loss to the insurer selected by such Member to provide the
Second Tier Excess Liability Coverage (each a “Second Tier Excess Liability
Carrier”).

(j) Covered Loss.

(i) If any Member’s Proportionate Property Coverage accepts coverage for and/or
pays on any claim for loss or damage to the Company’s property arising out of an
occurrence or event affecting such property (the occurrence or event giving rise
to such loss or damage being referred to as the “Property Occurrence”), then for
purposes of this Agreement and the claims made by the other Members on their
respective Proportionate Property Coverage for loss or damage to the Company’s
property arising out of the same Property Occurrence, such claim for such loss
or damage that is accepted and/or paid shall be deemed to be a “Covered Property
Loss”; provided however, that for any Covered Property Loss for which more than
one Member’s Proportionate Property Coverage accepts coverage for and/or pays on
any claim for a Property Occurrence, then the single highest dollar amount

 

3



--------------------------------------------------------------------------------

of coverage of all the Members’ Proportionate Property Coverage that accepts
coverage for and/or pays on any claim shall be deemed to be the Covered Property
Loss for such Property Occurrence.

(ii) If any Member’s Second Tier Excess Liability Coverage accepts coverage for
and/or pays any claim or liability under any Proportionate Excess Liability
Coverage arising out of an occurrence or event affecting the Company (the
occurrence or event giving rise to such claim or liability being referred to as
the “Liability Occurrence”), then for purposes of this Agreement and the claims
made by the other Members on their respective Proportionate Excess Liability
Coverage for liability to the Company arising out of the same Liability
Occurrence, such claim for such claim or liability that is accepted and/or paid
shall be deemed to be a “Covered Liability Claim”; provided however, that for
any Covered Liability Claim for which more than one Member’s Proportionate
Excess Liability Coverage accepts coverage for and/or pays on any claim for a
Liability Occurrence, then the single highest amount of coverage of all the
Members’ Proportionate Excess Liability Coverage that accepts coverage for
and/or pays on any claim shall be deemed to be the Covered Liability Claim for
such Liability Occurrence.

(k) Indemnity.

(i) Each Member shall indemnify and hold harmless the Company from and against
any loss, damage, cost or expense (including legal fees) incurred by the Company
as a result of: (I) the failure of such Member to pay or perform its obligations
pursuant to this Section 6.06, including, but not limited to, the failure of
such Member to obtain and maintain its Proportionate Property Coverage or
Proportionate Excess Liability Coverage; (II) the failure of such Member’s
insurers providing its Proportionate Property Coverage to cover and pay that
Member’s proportionate share of any Covered Property Loss, provided, as to any
particular Covered Property Loss, this clause (II) shall not apply if the
Member’s insurers providing its Proportionate Property Coverage deny coverage of
or decline to pay the Member’s proportionate share of such Covered Property
Loss, in whole or in part, because of a breach of the Proportionate Property
Coverage by the Company; or (III) the failure of such Member’s insurers
providing its Proportionate Excess Liability Coverage to cover and pay that
Member’s proportionate share of any Covered Liability Claim, provided, as to any
particular Covered Liability Claim, this clause (III) shall not apply if the
Member’s insurers providing its Proportionate Excess Liability Coverage deny
coverage of or decline to pay the Member’s proportionate share of such Covered
Liability Claim, in whole or in part, because of a breach of the Proportionate
Excess Liability Coverage by the Company.

(ii) Any payments made by a Member pursuant to this Section 6.06(k) shall be
deemed to be payments made as indemnification to the Company without a right of
recovery or contribution from the Company or any other Member and shall not, in
any manner, constitute a contribution of capital or a loan to the Company.”

3. As amended pursuant to this Amendment, the Agreement is ratified by SESP,
WGPG, SEP and WPO.

[signatures on the following page]

 

4



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

SPECTRA ENERGY SOUTHEAST PIPELINE CORPORATION By:   /s/ R. Mark Fiedorek Name:  
R. Mark Fiedorek Title:   President

 

SPECTRA ENERGY PARTNERS, LP

By: Spectra Energy Partners GP, LLC

its General Partner

By:   /s/ Gregory J. Rizzo Name:   Gregory J. Rizzo Title:   President & CEO

 

WGP GULFSTREAM PIPELINE COMPANY, L.L.C. By:   /s/ Frank J. Ferazzi Name:   Frank
J. Ferazzi Title:   Vice President

 

WILLIAMS PARTNERS OPERATING LLC By: Williams Partners GP LLC By:   /s/ Phillip
D. Wright Name:   Phillip D. Wright Title:   Senior Vice President